29 Ill. App.3d 581 (1975)
331 N.E.2d 121
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
MICHAEL GRIFFIN, Defendant-Appellant.
No. 59004.
Illinois Appellate Court  First District (2nd Division).
June 3, 1975.
James J. Doherty, Public Defender, of Chicago (Judith A. Stewart, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon and Thomas D. Rafter, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment reversed.